DETAILED ACTION
Claims 1-7, 9, 10, 17, and 19-26 are pending in the instant application, Applicant amending claims 1-7, 9, 10, 17, 19, and 20, canceling claims 8, 11-16, and 18, and adding claims 21-26. As Applicant cancelled claims 8, 11-16, and 18, all previous rejections of those claims are therefore withdrawn.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
Claims 1-7, 9, 10, 17, and 19-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claims 1-7, 9, 10, 17, and 19-26:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-20 fall within a statutory class of process, machine, manufacture, or composition of matter.  
In accordance with the 2019 Patent Eligibility Guidance (2019 PEG), Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.
.
Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. The instant claims recite the mathematical concept of estimating the time required for an order to be prepared at a supplier and the time required for transportation to arrive at that supplier. This is shown by at least the claim element of “coordinate a completion time of at least the first portion of the order request with an estimated arrival time of a transportation provider at a location of the first supplier”.
Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). The instant claims recite a certain method of organizing human communicate at least a first portion of the order request to a first supplier” and “coordinate a completion time of at least the first portion of the order” which is being prepared by the humans at the first supplier.
Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental processes. The claims recite a mental process of determining how much time it will take to prepare an order so that transportation of that order will arrive based on completing the order. This is shown at least by the claim element “wherein the one or more processors coordinate the completion time by performing one or more coordination actions to promote the determined timing with at least the first supplier”.

Step 2A – Prong 2 is directed to determining if the claims recite any limitations beyond the identified abstract idea and if those limitations are integrated into a practical 
The limitations of the instant claims only generally link the use of the judicial exception to a particular technological environment, namely (a general purpose computer). The limitations do not improve a technology but merely recite the idea of a solution or outcome. See MPEP 2106.05(h).

Step 2B concerns analyzing the claims for additional elements and if they raise the claims as a whole to be directed towards “significantly more” than the identified abstract idea, and thus patent eligible.
In the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim elements recite the use of a generic computer performing generic computing tasks. Taken as an ordered combination, the claim elements are directed to limitations that are not enough to qualify as significantly more than being direct to an abstract idea, as they either recite mere instructions to implement the idea on a computer, or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, such as data entry, collection, display, or 
The dependent claims are directed to a similar (albeit narrower) abstract idea as identified above. The additional elements (if any) recited in the dependent claims are also of a well-understood, routine, and conventional nature to not amount to “significantly more” than the identified abstract idea. As such, claims 1-7, 9, 10, 17, and 19-26 are not patent eligible under 35 USC 101.

For more information, see the “35 U.S.C. 101 Examination Guidance and Training Materials” available at http://ptoweb.uspto.gov/patents/exTrain/101.html. 

Claim Rejections - 35 USC § 103
Claims 1-7, 9, 10, 17, and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garden, US 2017/0290345, in view of Lee, et al, “Technological Disruption and Innovation in Last-Mile Delivery”, Value Chain Innovation Initiative, June 2016.
NOTE: Garden incorporates by reference previously issued patent 9,292,889. For ease of reference, the associated PGPub 
AS TO CLAIM 1 
A network computing system comprising: one or more processors; a memory to store a set of instructions, wherein the one or more processors access the instructions to:
Garden (paragraphs 71-74) teaches a processor and memory.

maintain historical information about completion times of orders by each supplier of a plurality of suppliers;
Garden (paragraph 103) teaches concerning using historical data and (paragraph 182) teaches concerning estimating completion times, but does not explicitly teach basing such estimates on historical information about completion times. However, Lee (“Data-Driven Demand Forecast”, p 9) teaches making estimates based upon historical data.

receive, over one or more networks, an order request from a computing device of a requesting consumer, the order request specifying a first supplier of the plurality of suppliers;
Garden (paragraphs 70-71) teaches that the system is capable of receiving orders from a customer, specifically an order for food.

predict an amount of time for the first supplier to complete the order request based at least in part on the historical information; and
Garden (paragraph 103) teaches concerning using historical data and (paragraph 182) teaches concerning estimating completion times, but does not explicitly teach basing such estimates on historical information about completion times. However, Lee (“Data-Driven Demand Forecast”, p 9) teaches making estimates based upon historical data.

coordinate a completion time of the order request to be within a threshold duration of an estimated arrival time of a selected transportation provider at a location of the first supplier, wherein the one or more processors coordinate the completion time by:
(i) communicating, over one or more networks, the order request to a computing device associated with the first supplier at a time that is determined based at least in part on the predicted amount of time, and 
(ii) selecting the transportation provider from a plurality of transportation providers to deliver the completed order request, based at least in part on the estimated arrival time of the selected transportation provider at the location of the first supplier.

Garden uses a dedicated transportation system and appears to assume that at least a just-in-time supply of dedicated delivery vehicles is maintained at the first supplier’s location. However, Lee (page Section II, pages 4-6 and Fig 1) teaches concerning “Last-Mile Delivery” which is directed towards the coordination between a producer (the food producer of Garden), a third-party delivery service, and the customer. This last-mile delivery system is an alternative to the dedicated delivery system of Garden, as shown in Fig 1, where the Seller provides deliver services. Thus, one having ordinary skill in the art at the time of the application would understand the two delivery systems are complementary and exchangeable.
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the last-mile deliver of Lee for the dedicated delivery service of Garden. Thus, the simple substitution of one 

AS TO CLAIM 2 (of 1) 
wherein the one or more processors coordinate the completion time by determining the estimated arrival time of the selected transportation provider based at least in part on an estimated duration for the selected transportation provider to travel to the location of the first supplier.
Garden (paragraph 190) teaches coordinating a completion time with an estimated arrival time of their dedicated transportation provider at the customer’s location and determining a timing of the final cooking to coincide with the estimated arrival at the customer’s location.
Garden uses a dedicated transportation system and appears to assume that at least a just-in-time supply of dedicated delivery vehicles is maintained at the first supplier’s location. However, Lee (page Section II, pages 4-6 and Fig 1) teaches concerning “Last-Mile Delivery” which is directed towards the coordination between a producer (the food produce4r of Garden), a third-party delivery service, and the customer. This last-mile delivery system is an alternative to the dedicated delivery system of Garden, as shown in Fig 1, where the Seller provides deliver services. Thus, one having ordinary 
Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the combination itself - that is in the substitution of the last-mile deliver of Lee for the dedicated delivery service of Garden. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. See MPEP 2143(B).

AS TO CLAIM 3 (of 1) 
wherein the one or more processors further coordinate the completion time by estimating a time interval to select one of the plurality of transportation providers for the completed order request.
Garden does not specifically teach concerning third-party delivery service embodiment. However, Lee (Section III, pages 7-8 and Fig 2) teaches “Once a delivery task is created, the task is matched to a courier based on pickup and drop-off locations, requested delivery time, availability of the delivery person, and price. One way to match tasks to delivery people is through a centralized assignment mechanism using a high-quality matching algorithm. The second option is to allow customers to search for 

AS TO CLAIM 4 (of 3) 
monitor a plurality of transportation providers in a given region that includes a location of the first supplier;
estimate, from monitoring the plurality of transportation providers, a number of available transportation providers for delivering the completed order request, at one or more instances after the order request is communicated to the first supplier;
wherein the estimated time interval is based at least in part on the estimated number of available transportation providers.
Garden does not specifically teach concerning third-party delivery service embodiment. However, Lee (Section III, pages 7-8 and Fig 2) teaches “Once a delivery task is created, the task is matched to a courier based on pickup and drop-off locations, requested delivery time, availability of the delivery person, and price. One way to match tasks to delivery people is through a centralized assignment mechanism using a high-quality matching algorithm. The second option is to allow customers to search for couriers and couriers to search for tasks, which requires an effective search algorithm.”

AS TO CLAIM 5 (of 1) 
monitor the selected transportation provider as the selected transportation provider travels to the location of the first supplier
Garden does not specifically teach concerning third-party delivery service embodiment. However, Lee (Section III, pages 7-8 and Fig 2) teaches “Once a delivery task is created, the task is matched to a courier based on pickup and drop-off locations, requested delivery time, availability of the delivery person, and price. One way to match tasks to delivery people is through a centralized assignment mechanism using a high-quality matching algorithm. The second option is to allow customers to search for couriers and couriers to search for tasks, which requires an effective search algorithm.”

repeatedly predict a trip duration of the selected transportation provider from a current location to the location of the first supplier.
Garden does not specifically teach concerning third-party delivery service embodiment. However, Lee (Section III, pages 7-8 and Fig 2) teaches “Delivery routes may either be static and dynamic. Once a static route has been determined, it does not change until it is completed. On the other hand, changes in delivery requirements and traffic information may be used to modify a dynamic route in real time. While dynamic routing allows delivery companies to better respond to evolving requirements and constraints, it requires a timely and accurate feedback system and advanced optimization algorithms.”

AS TO CLAIM 6 (of 5) 
wherein the one or more processors select the time to communicate the order request to the first supplier based at least in part on the predicted trip duration.
Garden (paragraph 190) teaches the system controlling the cooking in order to match the cooking completion time to the estimated arrival time at the customer’s location. The substitution of the customer’s location for the supplier’s location given in the rejection of Claim 1 above applies.

AS TO CLAIM 7 (of 1) 
wherein the predicted amount of time is based at least in part on a preparation time for one or more food items of the order request. 
Garden (paragraph 190) teaches the system controlling the cooking in order to match the cooking completion time to the estimated arrival time at the customer’s location. The substitution of the customer’s location for the supplier’s location given in the rejection of Claim 1 above applies.
AS TO CLAIM 9 (of 1) 
wherein the one or more processors coordinate the completion time by communicating an instruction to the first supplier to delay one or more steps in a preparation of at least a portion of the order request.
Garden (paragraph 190) teaches the system controlling the cooking in order to match the cooking completion time to the estimated arrival time at the customer’s location. The substitution of the customer’s location for the supplier’s location given in the rejection of Claim 1 above applies.

AS TO CLAIM 10 (of 1) 
monitor a progress of the selected transportation provider in traveling to the location of the first supplier;
Garden does not specifically teach concerning an intermediary-arranged delivery service embodiment. However, Lee (Emerging Business Models, pages 5-6 and Fig 1) teaches concerning intermediary-arranged delivery models, whereby Intermediary-arranged delivery: Rather than selling their own goods, intermediaries offer a website or app for customers to order goods from various merchants. Once the customer places an order, the intermediary shops for items at local stores and delivers them at a scheduled time, enabling more same-day service. Some intermediaries focus on categories such as 

communicate the instruction to the first supplier to delay the one or more steps in response to monitoring the progress of the selected transportation provider.
Garden (paragraphs 182 and 190) teaches the system controlling the cooking in order to match the cooking completion time to the estimated arrival time at the customer’s location. The substitution of the customer’s location for the supplier’s location given in the rejection of Claim 1 above applies.

AS TO CLAIM 17 (of 10) 
wherein the instruction to the first supplier to delay the one or more steps in preparation of the order request include an instruction to initiate or pause preparation of a particular food item of the order request.
Once the customer places an order, the intermediary shops for items at local stores and delivers them at a scheduled time, enabling more same-day service. Some intermediaries focus on categories such as groceries or restaurant food (e.g., Instacart, UberEATS). Others deliver a wide variety of products (e.g., Google Express). Companies may use employees or independent contractors to deliver each order, although there exists debate as to the best classification for such delivery people.14 Algorithms for pricing, matching tasks with deliverers, and route optimization, as well as analytics for demand forecast and service rating, enable efficiency and better customer service.”

AS TO CLAIM 26 (of 1) 
wherein the predicted amount of time includes an amount of time which the first supplier will most likely use to package the delivery order.


AS TO CLAIMS 19 and 20 
The claims recite elements substantially similar to those recited in claim 1. Thus, the art and rationale of claim 1 applies. 

AS TO CLAIMS 21-25 
The claims recite elements substantially similar to those recited in claims 2, 5-7, and 26. Thus, the art and rationale of claims 2, 5-7, and 26 applies. 

Response to Arguments
Applicant's arguments filed October 28, 2020 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 112:
Applicant’s amendments to the claims are sufficient to overcome the previous rejections under 35 U.S.C. 112(b) and those rejections are withdrawn.

Concerning the rejection under 35 USC 101:
Applicant’s argues that the amended claim language constitutes additional elements which render the claims patent eligible at Step 2A – Prong 2. Additional elements are those elements which are not identified as an abstract idea and generally refer to those parts of the claim having durable physical embodiments. In this instance, the additional elements of the claim are solely the general purpose computer used to execute the above identified abstract idea. 
The amended claim language does not provide more additional elements beyond those already identified, as they are simply more detail concerning the abstract ideas of claims. Thus, this argument is unpersuasive and the 101 rejection is maintained.

Concerning the rejection under 35 USC 103:
Appellant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference. This argument is unpersuasive, as "[o]ne cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).” See MPEP 2145(IV).

Conclusion
See attached PTO-892 Notice of References Cited for a list of all prior art made of record which is considered pertinent to Applicant's disclosure.

THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicant is reminded of the extension of time policy set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached at 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/Leland Marcus/
Primary Examiner
Art Unit 3623